OFFICE COMMUNICATION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 10/28/2021, has been entered.

     Claims 16, 19, 21, 22, and 33-35 have been amended.

     Claims 1-15 have been canceled previously.
  
      Claims 16-41 are pending.

3.  Applicant's election with traverse Group I, drawn to methods of activation CD32b/c in treating autoimmune disease, that the IgG4 further comprise a proline at position 241 (241P), 
     that the polypeptide is NOT fused to a bioactive peptide amino acid sequence,
     that the polypeptide is an antibody that recognizes an epitope of CD32b/c
     that the subject has NONE of CD32b 695c allele or 2B.a of the CD32b gene,
     and elects SLE in the Response to Restriction Requirement, filed on 10/28/2021 is acknowledged.

     Claims 33-41 have been withdrawn from consideration as being drawn to non-elected invention / species.

     The Reply filed on 10/28/2021, is informal to the prior Office Action because of the following omission(s) or matter(s):

     Applicant’s remarks indicate that claim 16, 19, 20, 21, 22, 25, 26, 28, 30 and 32 read on the elected species.

      However, applicant is required to review the recitation of the claims 17, 18, 23, 24 and 31, as to whether these claims should be considered as they read on the elected species.

     A)  “the methods of claim wherein of claim 16, wherein the autoimmune disease is an inflammatory autoimmune disease” (claim 17) and
      “the methods of claim 16, wherein the autoimmune disease is further characterized by increased plasma levels of autoantibodies as compared to healthy subjects (claim 18) would read on the elected species of “wherein the autoimmune disease is SLE”.

      An immunological hallmark of SLE is characterized autoantibodies.

      Applicant should clarify whether claims 17-18 should be considered reading on the elected species of SLE.



4 409K shows an increased activation of human CD32b/c as compared to wt human IgG4” (claim 23) and
          “the methods of claim 16, wherein the human IgG4 409K shows an increased activation of human CD32b/c as compared to wt human IgG1” (see claim 24).
     
      The “wherein” clauses do NOT set forth additional active steps, but simply state a characterization or conclusion of the results of those steps.

     In turn, it appears that claims 23-24 should read on the elected species 

     Applicant should clarify whether claims 17-18 should read on the elected species.      

      C)  “the methods of claim 16, where the human subject shows a dysregulation of CD32b expression, as compared to healthy subjects” (see claim 31).

      The “wherein” clauses do NOT set forth additional active steps, but simply state a characterization or conclusion of the results of those steps.
 
    Applicant should clarify whether claims 17-18 should read on the elected species.      

    The elected species will determined upon applicant’s response to this Office Communication. 

4.   See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO MONTHS  from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 25, 2022